PER CURIAM.
The divorced father of two boys appeals an order denying his motion for a change of custody, which was grounded upon the mother’s alleged noncooperation in the matter of visitation and other behavior alleged to be contrary to the best interests of the children.
After a day and a half of testimony that reflected little credit upon either parent, the trial court decided that the burden of proving that a change in custody would be in the best interest of the children had not been met. We agree. The only question in such a case is the best interest of the children. A motion for a change of custody is not available to vindicate wounded pride nor to punish the real or imagined social blunders of a former mate.
Affirmed.